Citation Nr: 0030356	
Decision Date: 11/21/00    Archive Date: 12/01/00

DOCKET NO.  98-08 380A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to service 
connection for a low back injury.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran had active service from to January 1951 to 
January 1953.

Service connection for a low back injury was denied in an 
unappealed rating action in August 1995.  This appeal arises 
from a decision by the Muskogee, Oklahoma, Department of 
Veterans Affairs (VA) Regional Office (RO) that new and 
material evidence had not been submitted to reopen the 
veteran's claim for service connection for a low back injury.    

The record indicates that the veteran had requested a Travel 
Board hearing but that he failed to appear for his scheduled 
hearing in June 2000.


FINDINGS OF FACT

1.  An August 1995 rating decision denied the veteran's 
request to reopen the claim on the basis of new and material 
evidence.  He was notified of the decision by letter dated in 
August 1995, but a timely appeal was not received.  

2.  The evidence submitted since the August 1995 rating 
decision includes some evidence that is redundant, some that 
is cumulative and some evidence that has not previously been 
considered and which, while new, is not relevant or probative 
of the issue at hand, and which by itself or in connection 
with evidence previously assembled is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim. 


CONCLUSIONS OF LAW

1.  The evidence submitted since the 1995 RO rating action 
that denied service connection for a low back injury is not 
new and material.  38 U.S.C.A. §§ 1110, 1131, 5107, 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2000).

2.  The August 1995 rating decision denying service 
connection for a low back injury is final, and the claim is 
not reopened.  38 U.S.C.A. §§ 1110, 1131, 5107, 7105 (West 
1991); 38 C.F.R. 3.104(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claimed service connection for a low back injury 
in November 1975 and his claim was denied by the RO and later 
by the Board.  The RO denied his claim on new and material 
evidence grounds in August 1995 and notified him of the 
decision at that time.  He did not appeal, but in October 
1997 he again sought to reopen his claim.  

Pre-August 1995 Evidence

Evidence before the RO in August 1995 included the veteran's 
DD Form 214, and several lay statements from friends, former 
soldiers and relatives.  Also included was a note dated in 
February 1980 from J. W. D., D.O., a medical certificate 
dated in May 1980 from W. G. L., D.O., that is negative for 
an opinion regarding the etiology of the veteran's back 
condition.  A September 1980 medical certificate (signature 
illegible) noted the veteran's symptoms and limitation of 
motion but was negative for an opinion regarding the etiology 
of the problem.  Also before the RO were a February 1987 note 
from O. O. M., D.C., and a February 1987 letter from W. C. 
C., D.C.  Also part of the record were several lay statements 
dated or received in February 1987 from friends and relatives 
of the veteran.  A newspaper clipping to the effect that the 
veteran was hospitalized during service was also part of the 
record.  

The record also contained copies of a morning report from May 
16, 1951 changing the veteran's status from sick in quarters 
to hospitalized and an August 9, 1951 morning report changing 
his status from sick to duty as of that date.  Sick reports 
for the veteran's unit were also part of the record in August 
1995.  Surgeon General's Office records indicating that the 
veteran was hospitalized in May 1951 for an EPTS (existed 
prior to service) condition diagnosed as lumbar myositis, 
rheumatoid (fibrositis), that he had orthopedic surgery and 
was returned to duty in August 1951 were also part of the 
record.  A copy of the veteran discharge certificate was also 
part of the record, as well as a military letter regarding 
his completion of his active service.

Also before the RO were unidentified private treatment notes 
dated from August 1984 to March 1988 and an April 1989 
statement from the veteran that outlined his view of the 
history of his dealings with the VA regarding his claim.  In 
March 1995 the RO received another letter from the veteran 
outlining his medical history and his attempts to get service 
connection for his back condition.  Also received that month 
was a November 1989 letter from the veteran's wife.  A March 
1990 letter from P. S., D.O., stated that he had been the 
veteran's family physician beginning in 1942 until the time 
the veteran entered military service.  In that time prior to 
service, he never treated the veteran for a back injury.  

A draft of an affidavit with the veteran's signature block 
and a "History of the Case" by the veteran were received in 
March 1995.  Also received that month was a letter from the 
veteran indicating that he had been using a back brace 
regularly prior to his induction and that his condition was 
aggravated by his service.  

The veteran's attempt to reopen his claim was denied because 
the evidence received since the last decision was not new and 
material.

Post-August 1995 Evidence

Evidence received since the August 1995 rating decision 
includes copies of the morning and sick reports previously 
submitted.  Also added to the record was an affidavit signed 
by the veteran in September 1997.  The affidavit is a 
shortened version of the draft affidavit that was in evidence 
prior to the August 1995 rating decision.  It states that he 
did not have an existing back injury when he entered the 
service, that he was injured while doing calisthenics and 
that he was hospitalized from May to November 1951 for his 
injury.  A copy of his marriage license was added to the 
record.  Copies of the March 1990 letter from P. S., D.O. and 
the February 1980 letter from J. W. D., D.O. were also added 
to the record.  Two copies of the veteran's "History of the 
Case" were also submitted.  A July 2000 letter from the 
Social Security Administration advising the veteran to seek 
VA benefits prior to seeking Supplemental Security Income was 
also added to the record.  

Analysis

When a claim is disallowed, the claim may not thereafter be 
reopened and allowed and a claim based upon the same factual 
basis may not be considered.  38 U.S.C.A. § 5108 (1991).  If 
new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
20.1100.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

In Edenfield v. Brown, 8 Vet. App. 384 (1995), the United 
States Court of Appeals for Veterans Claims held that 
sections 5108, 7104(b), and 7105(c) require that in order to 
reopen a previously and finally disallowed claim (whether 
decided by the BVA or an RO) there must be "new and material 
evidence presented or secured" ((that is, present in the 
claims file, in fact or constructively, see Bell v. Derwinski 
2 Vet. App. 611 (1992), or having been submitted to VA by or 
on behalf of the claimant)) since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273 at 285 (1996). 

The evidence submitted since the August 1995 rating decision 
has been listed above.  The morning reports, the sick 
reports, the copies of the letters from J. W. D. and P. S., 
and the veteran's history of his case are copies of evidence 
that was before the RO at the time of the August 1995 rating 
decision. Additionally, the veteran's affidavit merely 
duplicates statements that he had already made and that were 
of record prior to the August 1985 rating decision.  The only 
differences between the two affidavits are that the latter 
one is signed and that it is an abbreviated version of the 
draft affidavit, the content is not new.  

The veteran's marriage license and the July 2000 letter from 
the Social Security Administration are new, in that they have 
not been previously considered, but they are not material, as 
neither one links the veteran's low back condition to his 
active service.  

As noted above, the military documents, the veteran's history 
and the two letters are duplicates of previously considered 
evidence.  The additional evidence, while new, is not 
material, and even if viewed in the context of all the 
evidence, is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  Therefore, 
after a careful and thorough review of the record, it is 
concluded that the evidence is not material to reopen the 
claim.


ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for a low back injury, the 
appeal is denied. 



		
	RENÉE M. PELLETIER
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 6 -


- 5 -


